PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/061,018
Filing Date: 11 Jun 2018
Appellant(s): Roth, Noah



__________________
Brian E. Turung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 5, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1

	Claims 1, 3, 15, 27-35 and 42-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cichocki (US 2008/0147118, Jun. 19, 2008) in view of Chai et al. (Antibacterial effect of 317l stainless steel contained copper in prevention of implant-related infection in vitro and in vivo, Aug. 26, 2011).

Rejection 2

Claims 4-6, 11, 12, 36-38 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Cichocki (US 2008/0147118, Jun. 19, 2008) in view of Chai et al. (Antibacterial effect of 317l stainless steel contained copper in prevention of implant-.

Rejection 3

Claims 13, 14, 39-41 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Cichocki (US 2008/0147118, Jun. 19, 2008) in view of Chai et al. (Antibacterial effect of 317l stainless steel contained copper in prevention of implant-related infection in vitro and in vivo, Aug. 26, 2011), Furst et al. (US 2009/0200177, Aug. 13, 2009), and further in view of Piveteau et al. (EP 1,891,988, Feb. 27, 2008).


(2) Response to Argument

Rejection 1

	Appellant argues that Cichocki and Chai et al., individually, do not disclose all of the claim elements. 
	The Examiner does not find Appellant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, the claimed invention is obvious from the combination of teachings from Cichocki and Chai et al. As such, Appellant’s argument is unpersuasive.

	Appellant argues that Cichocki teaches that if any metal additive is included in the tungsten alloy, such metal must be rhenium, osmium, tantalum and/or molybdenum. 
	The Examiner does not find Appellant’s argument to be persuasive. Cichocki does not disclose wherein other metal additives may not be additionally included in the tungsten alloy. Therefore, one of ordinary skill in the art would not have been discourage from incorporating additional other metal additives into the tungsten alloy of Cichocki. Cichocki discloses a medical device formed from an alloy of tungsten (¶ [0011]). It was known in the art that medical devices are susceptible to bacterial infections as taught by Chai et al. (see abstract of Chai et al.). Chai et al. disclose a 317L-Cu alloy and wherein copper demonstrates excellent antibacterial properties against numerous bacteria (page 2526). Cichocki does not disclose wherein rhenium, osmium, tantalum and/or molybdenum have antibacterial properties. As such, it would have been obvious to one of ordinary skill in the art to have incorporated copper into the tungsten alloy of Cichocki motivated by the desire to reduce bacterial infections that may arise from use of the medical device comprising tungsten alloy. Therefore, Appellant’s argument is unpersuasive. 

	Appellant argues that there is no teaching in Cichocki that the inclusion of a metal other rhenium, osmium, tantalum, and/or molybdenum can be added to tungsten to form a tungsten alloy having the required bending strength, tensile yield strength, elasticity, and stiffness after a curvature has been applied to the needle. 


	Appellant argues that there is no teaching in Cichocki that the inclusion of a metal other than rhenium, osmium, tantalum, and/or molybdenum can be added to tungsten to form a tungsten alloy having a surface coloration of blue, yellow, or black after being treated by an electrochemical process.
	The Examiner does not find Appellant’s argument to be persuasive. It does not appear that the additional incorporation of copper would affect the surface coloration of the tungsten alloy. Cichocki discloses in paragraph [0018] wherein the surface colors corresponds to the colors exhibited by the various tungsten oxides. Therefore, since the surface coloration of the tungsten alloy is due to the tungsten oxides present and incorporating copper does not remove the tungsten oxides present in the alloy, it would have been obvious to one of ordinary skill in the art that the incorporation of copper to 

	Appellant argues that there is no teaching in Cichocki that there is a need for a tungsten alloy having improved antimicrobial properties, nor are there any teachings in Cichocki as how to form a tungsten alloy having improved antimicrobial properties.
	The Examiner does not find Appellant’s argument to be persuasive. Medical devices are known to be in need of antimicrobial properties. This is supported by Chai et al. disclosing wherein bone and intramedullary bacterial infections are one of the most serious complications of the surgical repair of fractures. To reduce the incidence of implant-related infections, several biomaterial surface treatments with integrated antibiotics, antiseptics, or metal ions have been developed for implants (abstract). As such, it was known in the art that bacterial infections is an issue with medical devices. Cichocki does not disclose wherein the medical device is antimicrobial. However, since it was commonly known in the art that bacterial infections is an issue with medical devices, one of ordinary skill in the art would have been motivated to impart the medical device of Cichocki with antimicrobial properties. Chai et al. disclose wherein copper may be incorporated into alloys to impart antimicrobial properties. As such, it would have been obvious to one of ordinary skill in the art to have incorporated copper into the tungsten alloy of Cichocki and Appellant’s argument is unpersuasive. 

	Appellant argues that only by forming and testing a copper-containing tungsten alloy could one determine the effects on the tungsten alloy due to the addition of certain 
	The Examiner does not find Appellant’s argument to be persuasive. It is obvious to one of ordinary skill in the art to test a composition after formulation for efficacy. For example, after formulating various suture needles, Cichocki tested them for its color as show in Table 1 of Cichocki. After formulation a 317L-Cu alloy, Chai et al. tested it for antimicrobial properties as shown in Fig 1. As such, it would have been obvious to one of ordinary skill in the art to have tested a copper-containing tungsten alloy after being motivated to do so. Therefore, Appellant’s argument is unpersuasive. 

	Appellant argues that it is unknown if a tungsten alloy that includes copper can be processed by an electrochemical process to cause surface coloration on the tungsten alloy of blue, yellow, or black. 
	The Examiner does not find Appellant’s argument to be persuasive. As discussed above, it does not appear that the additional incorporation of copper would affect the surface coloration of the tungsten alloy. Cichocki discloses in paragraph [0018] wherein the surface colors corresponds to the colors exhibited by the various tungsten oxides. Therefore, since the surface coloration of the tungsten alloy is due to the tungsten oxides present and incorporating copper does not remove the tungsten oxides present in the alloy, it would have been obvious to one of ordinary skill in the art that the incorporation of copper to the tungsten alloy does not negatively affect the surface coloration. As such, Appellant’s argument is unpersuasive.  


	The Examiner submits that if the motivation to combine were to have been from Appellant’s own disclosure, then the rejection would have been improper. Since the motivation is not from Appellant’s own disclosure and is from the prior art, the rejection is proper and is maintained. As such, Appellant’s argument is unpersuasive.  

	Appellant argues that the copper content of the tungsten alloy defined in independent claims 15 and 42 falls outside the copper content (4.5 wt. %) of the 317L stainless steel alloy tested in Chai et al.
	The Examiner does not find Appellant’s argument to be persuasive. Chai et al. do not disclose wherein 4.5 wt. % is the only effective amount. Chai et al. disclose on page 2526 that copper is an antibacterial metal. As such, one of ordinary skill in the art would expect for there to be an antibacterial property with any amount of copper incorporated. As discussed in the rejection, Cichocki discloses wherein the metal other than tungsten may be present in an amount up to about 30 weight percent of the alloy. Thus, it would have been obvious to have incorporated an amount of copper within this range since it is a metal other than tungsten. The claimed amount of copper would have been obvious from this disclosed range. Therefore, Appellant’s argument is unpersuasive.


The Examiner does not find Appellant’s argument to be persuasive. The instant claims recites a medical device having improved strength, surface hardness and/or wear resistance as compared to stainless steel, cobalt alloys and chromium alloys. The instant claims do not further limit these comparisons. There are many different types of stainless steel, cobalt alloys and chromium alloys with various degrees of strength, surface hardness and/or wear resistance. Since Cichocki discloses wherein tungsten alloys have exceptionally high stiffness and wherein the medical device has improved bending strength and stiffness, it would have been obvious to one of ordinary skill in the art that medical device of Cichocki would have improved strength, surface hardness and/or wear resistance properties compared to one of the many different types of stainless steel, cobalt alloys and chromium alloys. As such, Appellant’s argument is unpersuasive.

Appellant argues that the dependent claims are not obvious in view of the combined teachings of Cichocki and Chai et al.
The Examiner does not find Appellant’s argument to be persuasive. Appellant’s arguments to the dependent claims are the same arguments addressed above, which are unpersuasive. As such, Appellant’s arguments to the dependent claims are unpersuasive. 



Rejection 2

Appellant argues that Furst et al. do not disclose all of the claim elements. 
	The Examiner does not find Appellant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, the claimed invention is obvious from the combination of teachings from Cichocki, Chai et al. and Furst et al. As such, Appellant’s argument is unpersuasive.

	Appellant argues that there is no evidence of record that a molybdenum-rhenium alloy and a tungsten-copper alloy have the same or similar physical or chemical properties. 
	The Examiner does not find Appellant’s argument to be persuasive. Furst et al. do not disclose wherein the novel metal alloy has to be a molybdenum-rhenium alloy. Furst et al. disclose in paragraph [0012] that “[i]n yet another and/or alternative non-limiting aspect of the present invention, the novel metal alloy that is used to form all or a portion of the medical device includes rhenium and molybdenum.” Therefore, since rhenium and molybdenum is included in the metal alloy in an alternate embodiment, it is obvious to one of ordinary skill in the art that the metal alloy of Furst et al. is not limited to a molybdenum-rhenium alloy. Furst et al. do not disclose wherein the novel metal alloy has to contain certain metals. Thus, one of ordinary skill in the art would not have 
 
Rejection 3

Appellant argues that Piveteau et al. do not disclose all of the claim elements. 
	The Examiner does not find Appellant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, the claimed invention is obvious from the combination of teachings from Cichocki, Chai et al., Furst et al., and Piveteau et al. As such, Appellant’s argument is unpersuasive.

Appellant argues that Piveateau et al. do not teach the applying of a biological agent and/or a polymer coating to a tungsten alloy. 
The Examiner does not find Appellant’s argument to be persuasive. As discussed above, no one piece of prior art is required to teach each and every claim limitation. The claimed invention is obvious from the combination of teachings from Cichocki, Chai et al., Furst et al., and Piveteau et al. As discussed in the rejection, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a polymer coating containing a drug (i.e. biological agent) onto the medical device of the Cichocki in order to have a device that delivers drugs to a subject in need thereof as taught by Piveteau et al. As such, Appellant’s argument is unpersuasive.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.